Citation Nr: 1033268	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  08-34 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a left upper extremity 
disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Emily L. Tamlyn


INTRODUCTION

The appellant served on active military duty from October 10, 
2006 to November 9, 2006.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating action of the Department of 
Veterans Affairs Regional Office (RO) in Portland, Oregon.  In 
that decision, the RO denied a claim of service connection for 
"chronic left forearm and elbow pain."  In order to contemplate 
all of the appellant's assertions, the issue on appeal has been 
rephrased as stated on the title page.


FINDING OF FACT

The evidence clearly and unmistakably demonstrates that a left 
upper extremity disability existed before the appellant entered 
into active duty and did not undergo an increase in severity 
while in service.  


CONCLUSION OF LAW

The presumption of soundness at service entry has been rebutted; 
a left upper extremity disability pre-existed service and was not 
aggravated in service.  38 U.S.C.A. § 1111, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.306(a) (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist 

In a December 2006 letter, the agency of original jurisdiction 
(AOJ) satisfied its duty to notify the appellant under 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. 
§ 3.159(b) (2009).  In the December 2006 letter, the AOJ notified 
the appellant of information and evidence necessary to 
substantiate her claim for service connection.  She was notified 
of the information and evidence that VA would seek to provide and 
the information and evidence that she was expected to provide.  
The December 2006 letter also informed the appellant of the 
process by which initial disability ratings and effective dates 
are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Additionally, the appellant was given notice of a 
Veteran's Health Administration (VHA) opinion in June 2010.  The 
appellant has been able to participate effectively in the 
processing of her claims.  

VA has done everything reasonably possible to assist the 
appellant with respect to her claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2009).  Service treatment records have been associated with the 
claims file.  All identified and available medical records have 
been secured.  The appellant has received a VA examination in 
conjunction with her claim and the claim was sent to a VHA 
specialist for an opinion.  The Board is satisfied that VA has 
complied with its duty to assist the appellant in the development 
of the facts pertinent to the claim.  

Legal Criteria and Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. § 1110 (West 2002).  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2009).  
Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 
(1999); see also Pond v. West, 12 Vet. App. 341 (1999).  

A veteran is presumed to be in sound condition when examined and 
accepted into service except for defects or disorders noted at 
that time.  38 U.S.C.A. § 1111 (West 2002).  The presumption is 
rebutted where clear and unmistakable evidence demonstrates that 
the injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  "[T]he Government must 
show clear and unmistakable evidence of both a preexisting 
condition and a lack of in-service aggravation to overcome the 
presumption of soundness . . ." Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004); see VAOPGCPREC 3-2003 (July 16, 
2003) (cited at 69 Fed. Reg. 25,178 (May 5, 2004)).  

If a defect or disorder was noted at the time, in contrast to the 
presumption of soundness above, the presumption of aggravation 
applies.  A pre-existing injury or disease is considered to have 
been aggravated by active service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural progression 
of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  VA 
bears the burden to rebut the presumption of aggravation in 
service.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  
Aggravation is not conceded where the disability underwent no 
increase in severity during service based on all the evidence of 
record pertaining to the manifestations of the disability prior 
to, during, and subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  

Temporary or intermittent flare-ups of a pre-existing injury or 
disease are not sufficient to be considered "aggravation in 
service" unless the underlying condition, as contrasted with 
symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-
307 (1993).  It is "a lasting worsening of the condition" that 
is required, meaning a worsening that existed not only at the 
time of separation but one that still exists currently.  Routen 
v. Brown, 10 Vet. App. 183, 189 n. 2 (1997).  

In Davidson, 581 F.3d 1313, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) reiterated that under 
38 C.F.R. § 1154(a) VA is required to give due consideration to 
all pertinent medical and lay evidence in evaluating a claim for 
benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), 
the Federal Circuit stated that under section 1154(a) lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when: "(1) a layperson is competent to identify 
the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau, 492 F.3d at 1377.  The Board 
must do more than look for a medical nexus in adjudicating claims 
with lay evidence; it must also discuss competence and 
credibility.  

The United States Court of Appeals for Veterans Claims (Court), 
held that a veteran was competent to testify to factual matters 
of which he had first-hand knowledge, including having right hip 
and thigh pain in service, reporting to sick call, being placed 
on limited duty, and undergoing physical therapy.  See Washington 
v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Court, citing 
Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), noted that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge.  Id.  See also 38 C.F.R. 
§ 3.159(a)(2) (2009) (Competent lay evidence means any evidence 
not requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).  Lay persons are not competent to 
offer opinions on matters that like diagnoses or etiology because 
this requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  In 
Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the 
Federal Circuit, citing its decision in Madden, recognized that 
that Board had inherent fact-finding ability.  Id. at 1076; see 
also 38 U.S.C.A. § 7104(a) (West 2002).  In adjudicating a claim, 
the Board has the responsibility to weigh and assess the 
evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In 
determining whether lay evidence is satisfactory, the Board may 
consider the demeanor of the witness, internal consistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of a veteran.  See Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995).  

In her December 2006 claim, about a month after her separation 
from service, the appellant claimed her left shoulder was 
aggravated while she was in service.  The appellant admitted that 
in 2002 she injured her left shoulder at work.  She disclosed 
this injury during her physical prior to service.  She stated 
that she participated in basic training exercises two weeks 
before injuring her shoulder again.  She stated: "While jumping 
off of a 10 foot tower into a pool, I hit the water, and then I 
lost all sensation in my left arm."  She reported to sick call 
the next morning and was told to start physical therapy.  She 
stated her shoulder and arm were swollen.  She was discharged two 
weeks later for "erroneous entry, uncharacterized."  

In her August 2007 notice of disagreement, the appellant changed 
her theory of the case.  She stated it was true she had a left 
arm condition, but this injury had healed before she went to 
service.  She stated this was not an aggravation case, she was 
presumed sound.  She stated in April 2002 the injury she 
sustained was "a shoulder strain with muscle spasms" while the 
injury sustained in October 2006 was medial and lateral 
epicondylitis.  She stated the injuries were completely different 
but they did involve the same left arm.  

To further support her claim, the appellant has submitted other 
lay statements.  One statement (received in August 2007) was from 
her personal trainer.  The trainer stated the appellant was able 
to do all exercises and no modification was necessary due to 
physical discomfort.  The trainer stated she communicated well 
with the appellant and the appellant would have informed her if 
she was in pain.  Three records for weeks 3-4 were attached with 
the statement and there is no note regarding left extremity pain.  
The records show the appellant did some weight and resistance 
training.  The records are not dated, except the print date of 
June 13, 2006 is listed in the upper right hand corner of all 
three records.  

Also received in August 2007 was an employer statement which 
related that the appellant was employed from January 2005 until 
September 2006.  Her job duties consisted of cashiering, 
stocking, receiving deliveries and cleaning.  She would lift 
items over 50 pounds sometimes.  "There were no restrictions on 
her work that she performed."  

The earliest medical record in the file for the appellant is an 
April 2002 private record that appears to be an initial visit for 
a work-related injury claim.  The appellant was diagnosed with 
left shoulder anterior capsular strain, left cervical pectoral 
spasm, and ulnar dysethesia of the left arm and hand-carpal 
tunnel syndrome versus thoracic outlet syndrome.  She was to 
return to work with restrictions in several weeks.  It was not 
anticipated that the injury would likely result in permanent 
injury.  

A July 2006 report of medical examination shows that under 
physical profile, the appellant was initially given a "3" under 
"P" or physical capacity or stamina.  "Contact dermatitis" or 
a latex allergy was listed under disqualifying defects; at some 
point it was crossed out.  It appears that the appellant was 
initially recommended for a waiver, and then this recommendation 
was crossed out in August 2006.  On a report of medical history, 
the appellant noted she was allergic to latex and had a mild milk 
allergy; an August 2006 notation noted: "allergy testing and 
elaborated history make the diagnosis of latex allergy 
untenable."  

The appellant reported having a painful shoulder, numbness or 
tingling, and impaired use of the extremities.  She needed to use 
corrective devices.  
The physician summary discussing these issues is largely 
illegible, but it appears to indicate that she pulled a muscle in 
her shoulder at age 22.  She had no shoulder dislocation and 
participated in physical therapy.  The rest of the notation is 
illegible.  

On October 20, 2006, a service treatment record shows the 
appellant complained of left arm pain for the past three days; 
there was no trauma.  The pain was in her left forearm and worse 
with carrying objects.  Her left forearm had tenderness to 
palpation on the medial aspect.  There was no contusion or 
deformity.  Strength, radial pulse, and sensation were normal.  
There was no edema.  The assessment was left muscle versus tender 
forearm strain.  She was given Motrin and was to follow up with 
physical therapy.  

At an October 24, 2006 physical, the appellant reported left 
medial epicondyle pain and stated that her forearm and her elbow 
pain had worsened since physical training six days prior.  "The 
exercise warm ups appear to have exacerbated an old injury, and 
she is now having pain along the left elbow and forearm, which 
worsen (sic) with sit ups, pull ups and pushups."  There was no 
swelling, stiffness, snapping, clicking or giving way in the 
elbow joint.  She was able to straighten and bend the elbow 
joint.  

The appellant gave a past medical history of injuring her left 
forearm and elbow three years ago while carrying the garbage out.  
She said she pulled and hyper extended the left arm.  She was 
seen by her primary medical doctor and had six weeks of physical 
therapy.  She had residual left arm pain with lifting ever since.  
Fingers, hands, wrists and shoulders showed no abnormalities.  
The left forearm and elbow had tenderness to palpation.  The 
elbow had some supracondylar swelling and pain was elicited 
throughout the range of motion.  X-rays were normal.  She was 
released with work duty limitations.  

In November 2006, an administrative separation report noted that 
the appellant's condition was correctable to meet Navy standards, 
but it would require an orthopedic surgeon waiver and a six to 
twelve month recovery period.  As a result, the appellant was to 
be discharged.  

In January 2009, the appellant was given a VA examination.  No 
claims file was available at the time.  She again reported that 
she had injured her left arm when she jumped off of a tower into 
a swimming pool.  She reported she developed numbness and 
diminished grip.  She was told she had medial epicondylitis.  She 
said she was treated with medication that did not help and then 
she was given a medical discharge.  

She had continued to experience intermittent pain in the left 
elbow and numbness, in the ulnar distribution of the left hand.  
She felt her grip was poor and she dropped things frequently.  
She had pain extending into the back of the shoulder and 
occasionally used a sling.  

She had no crepitation, swelling, loss of range of motion.  There 
was a positive Tinel's sign (indicating a partial lesion or the 
beginning regeneration of the nerve, Dorland's Illustrated 
Medical Dictionary, 1741 (31st ed.2007)) over the ulnar groove 
and diminished sensation in the ulnar distribution of the left 
hand.  Her bicep and tricep grip strength was 5/5.  She had 
tenderness in the bicipital groove of the shoulder.  The clavicle 
and the acromioclavicular joint were normal.  There was no pain 
on movement of the shoulder.  The diagnosis was bursitis of the 
left shoulder and a left wrist sprain with normal nerve 
conductions.  X-rays of the shoulder were normal.  

In an April 2009 addendum, the appellant's records were reviewed, 
but the examiner could not determine whether the appellant's 
current diagnoses were due to and/or a result of her military 
service.  As a result, the appellant's file was sent for a VHA 
opinion.  

The April 2010 VHA opinion noted the appellant's April 2002 left 
arm injury, her report of a history of an injury on her June 2006 
report of medical history, and her in-service problems with her 
left upper extremity.  The physician noted that while the 
appellant claimed that she was injured after jumping from a 
platform into a pool, that specific incident was not recorded in 
the medical records.  The physician noted a lack of wrist and 
shoulder pain as well as a lack of objective clinical findings in 
relation to those areas in October 20th and October 24th service 
treatment records.  The physician highlighted the fact that X-
rays of the left elbow, radius, and ulna were all normal.  

In the April 2010 VHA opinion, the physician found it significant 
that only subjective complaints of pain and tenderness involving 
the left elbow and forearm.  Additionally, "[t]here was no 
documentation of any significant true disability or injury at any 
time.  The examinations were normal regarding range of motion, 
stability, [and] there was no ecchymosis, joint laxity, etc.  X-
rays also remained normal."  As a result, the physician 
concluded that the April 2002 record did indicate that the 
appellant did have a disorder involving her left arm prior to 
service but the records do not indicate that there was any 
aggravation of this disability during service.  The physician 
indicated that there was an increase of subjective complaints of 
pain and tenderness.  

As for the currently diagnosed left shoulder bursitis and/or left 
wrist sprain, the examiner found these conditions not related to 
service as there was no indication in the service treatment 
records that the appellant was ever complaining of left shoulder 
or wrist pain.  These diagnoses were also not related to service.  

First, the Board must determine if a defect or disorder was noted 
upon entrance into service.  38 U.S.C.A. § 1111.  Several cases 
are informative in making this determination.  In Verdon v. 
Brown, 8 Vet. App. 529, 534-535 (1996), the Court found that 
observable but asymptomatic bunions listed on the entrance 
examination were considered to be noted in service.  In Crowe v. 
Brown, 7 Vet. App. 238 (1995), the Court found that a physician's 
statement that only referred to a veteran's reported history of 
childhood asthma with no subsequent recurrence was not "noted" 
on an entrance examination.  Finally, in Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995), the Court held that a veteran's own account 
of the pre-service existence of a psychiatric disorder did not 
constitute evidence that the disorder in fact preexisted service.  

Here, the appellant's pre-induction report of medical history and 
examination showed she reported a history of a painful shoulder, 
elbow or wrist and numbness or tingling, but the physician's 
summary explaining this report further is largely illegible.  As 
a result the Board finds she is entitled to the presumption of 
soundness at entry into active service.  The Board must consider 
if the presumption of soundness is rebutted by clear and 
unmistakable evidence that the appellant's disability existed 
before service and was not aggravated by service.  Wagner, 
370 F.3d at 1096.  

Taking all the evidence into consideration, the Board finds that 
the appellant's left upper extremity disability clearly and 
unmistakably pre-existed entrance into service.  This finding is 
supported by the April 2002 private record which diagnosed left 
shoulder anterior capsular strain, left cervical pectoral spasm, 
and ulnar dysethesia of the left arm and hand.  It is also 
supported by the April 2010 VHA physician's conclusion that she 
had a disorder involving a left arm at the time of entrance into 
service.  The finding is supported by the appellant's own 
admission in her December 2006 claim.  

Next, the Board must determine whether the upper extremity 
disability was aggravated in service.  A lack of aggravation may 
be shown by establishing that there was no increase in disability 
during service or that any increase in disability was due to the 
natural progress of the pre-existing condition.  VAOPGCPREC 3-
2003.  For this determination, the Board finds that the left 
upper extremity disability clearly and unmistakably did not 
increase in severity during service; it was not aggravated by 
service.  The Board relies on the April 2010 VHA opinion and 
January 2009 VA examination clinical findings in coming to this 
conclusion.  The physician's April 2010 rationale is based on the 
fact that with the exception of subjective complaints of pain and 
tenderness, physical and radiographic examinations of the left 
upper extremity were normal.  The January 2009 X-rays of the 
shoulder as well as the nerve conduction studies were normal as 
well.  The Board finds the left upper extremity disability was 
not aggravated during the appellant's relatively brief month of 
service.  Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. 
App. 304, 306-307 (1993); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  Such evidence is not present here.

As mentioned above, the Board must address competence and 
credibility in adjudicating this claim.  The appellant is 
competent to report what she personally experienced, including 
her reports of pain and increases in pain.  Layno, 6 Vet. App. at 
467-69; 38 C.F.R. § 3.159(a)(2).  As for consistency, a 
consideration for the Board under Caluza, 7 Vet. App. at 511, the 
appellant first stated that she had an injury from in a pool when 
she filed her claim in December 2006.  Although she had the 
opportunity to report an injury when treated in service, the 
October 20, 2006 service treatment record indicated there was no 
trauma or injury to her left upper extremity; the October 24, 
2006 record showed the left upper extremity was likely 
"exacerbated" by an old injury.  The fact that there is no in-
service account of a pool injury was also noted by the April 2010 
physician.  Due to this inconsistency, the Board assigns the 
appellant's statements less weight.  

The appellant contended in her August 2007 notice of disagreement 
that she had a left shoulder and wrist problem prior to service, 
but that resolved and now she has an entirely different 
disability with her left elbow and forearm.  An elbow disability 
was not found upon examination at the January 2009 VA examination 
after the entire left upper extremity was examined and the 
appellant's symptoms were investigated.  The April 2010 
physician's report also did not state that the left elbow had 
symptoms that should be further investigated or that were 
notable.  As a result, the Board finds no merit to this argument.  

The Board has considered the other lay statements in this case, 
including that of the personal trainer and a past employer.  The 
Board finds them both competent and credible to state what they 
reported and observed.  The Board assumes the print date (June 
2006) on the personal trainer's records was the time when the 
appellant was actually doing the weight training.  However, while 
the statements tend to show that the appellant's left upper 
extremity was functioning adequately before service, they are 
contradicted by the October 24 2006 statement recorded in the 
treatment record that the appellant reported she had residual 
left arm pain with lifting ever since her April 2002 injury.  As 
a result of this conflict and inconsistency, the other lay 
statements are assigned less weight.  

In sum, the Board finds that the presumption of soundness in this 
case has been rebutted by clear and unmistakable evidence that 
the appellant's upper extremity disability existed prior to 
service and was not aggravated by service.  See 38 U.S.C.A. 
§ 1111; Wagner, 370 F.3d at 1096; VAOPGCPREC 3-2003.  As the 
current disability does not owe its etiology to service, 
compensation is not warranted.  


ORDER

Service connection for a left upper extremity disability is 
denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


